Name: Commission Regulation (EC) No 571/97 of 26 March 1997 establishing detailed rules for the application in the pigmeat sector of the Interim Agreement on Trade and Trade-related Measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part
 Type: Regulation
 Subject Matter: animal product;  Europe;  tariff policy;  trade
 Date Published: nan

 No L 85/56 MENI Official Journal of the European Communities 27. 3 . 97 COMMISSION REGULATION (EC) No 571/97 of 26 March 1997 establishing detailed rules for the application in the pigmeat sector of the Interim Agreement on Trade and Trade-related Measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 410/97 of 24 February 1997 on certain procedures for applying the Interim Agreement on Trade and Trade-related Measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slo ­ venia ('), of the other part, and in particular Article 1 thereof, issued after a period of consideration, applying, where necessary, a single acceptance rate; Whereas, in order to ensure regular imports, the quanti ­ ties of products benefiting under the arrangements should be staggered over the year; Whereas, in order to ensure proper administration of the system, the security for import licences under the said system should be fixed at ECU 30 per 100 kilograms; whereas, in view of the likelihood of speculation inherent in the system in the pigmeat sector, precise conditions governing access by traders to the said system should be laid down; Whereas the attention of traders should be drawn to the fact that licences may be used only for products that comply with all the veterinary requirements in force in the Community; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (2), as last amended by Regulation (EC) No 3290/94 f), and in particular Article 8 (2) thereof, HAS ADOPTED THIS REGULATION: Whereas an Interim Agreement on trade and trade-related measures between the European Community, the Euro ­ pean Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part, signed in Brussels on 1 1 November 1996 (4), provides that, pending the entry into force of the Europe Agreement, the provisions of that Agreement as regards trade and trade-related measures are to enter into force; whereas those provisions are to apply temporarily from 1 January 1997; Article 1 All imports into the Community under the arrangements provided for in Protocol No 1 to the Interim Agreement between the Community and Slovenia of products with the CN codes and in the groups referred to in Annex I to this Regulation shall be subject to presentation of an import licence . The quantities of products to which those arrangements apply and the rates of customs duty shall be those listed in Annex I. Whereas provision should be made for the administration of the arrangements set up by the Interim Agreement, by means of import licences; whereas, to that end, notwith ­ standing Article 8 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (*), as last amended by Regulation (EC) No 2350/96 (% detailed rules for submission of the applications and the particulars which should appear in applications and licences should be laid down; whereas, in addition, provision should be made for licences to be Article 2 The quantities referred to in Article 1 shall be staggered as follows :  25 % in the period 1 January to 31 March,  25 % in the period 1 April to 30 June,  25 % in the period 1 July to 30 September,  25 % in the period 1 October to 31 December. (') OJ No L 62, 4. 3 . 1997, p. 5. I1) OJ No L 282, 1 . 11 . 1975, p. 1 . ( 3) OJ No L 349, 31 . 12 . 1994, p. 105. (4) OJ No L 344, 31 . 12 . 1996, p. 3 . I5) OJ No L 331 , 2. 12. 1988 , p. 1 . (6) OJ No L 320 , 11 . 12. 1996, p. 4. 27. 3 . 97 |~EN Official Journal of the European Communities No L 85/57 Article 3 1 . Applicants for the import licences referred to in Article 1 shall be natural or legal persons who, at the time when applications are submitted, can prove to the satis ­ faction of the competent authorities of the Member States that they have been active in trade with third countries in the pigmeat sector for at least the preceding twelve months : however, retail establishments or restaurants selling their products to final consumers shall be excluded from this system. 2. The licence application may mention only one of the group numbers defined in Annex I hereto; it may involve several products covered by different CN codes . In such cases, all the CN codes shall be indicated in section 16 and their description in section 15 of the licence application . A licence application must relate to at least 200 kilograms and to a maximum of 10 % of the quantity available for the group concerned and the period as specified in Article 2 . 3 . Section 8 of licence applications and licences shall indicate the country of origin; licences shall entail an obligation to import from the country indicated. 4. Section 20 of licence applications and licences shall show one of the following: Article 4 1 . Licence applications may be submitted only during the first 10 days of each period specified in Article 2. However, as far as 1997 is concerned, licence applications for the quantities available for the periods referred to in the first two indents of Article 2 may be submitted only during the first 10 days of April 1997 . 2. Licence applications shall be admissible only where the applicant declares in writing that he has not submitted and undertakes not to submit any applications, in respect of the current period, concerning products in the same group in the Member State in which his appli ­ cation is lodged, or in other Member States . Where the same applicant submits more than one appli ­ cation relating to products in the same group, all applica ­ tions from that person shall be inadmissible . 3 . A security of ECU 30 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1 . 4. Member States shall notify the Commission on the third working day following the end of the application submission period of applications submitted for each of the products in the group. Such notification shall include a list of applicants and a statement of the quantities applied for in each group. All notifications, including nil returns, shall be made by telex or fax on the working day stipulated, using the model in Annex II in cases where no application has been submitted and the models in Annexes II and III in cases where applications have been submitted. 5 . The Commission shall decide as quickly as possible to what extent the applications referred to in Article 3 may be granted. If quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix as single acceptance rate as a percentage of quantities applied for. 6 . Licences shall be issued as quickly as possible after the Commission has taken its decision . 7. Licences may be used only for products complying with all the veterinary requirements in force in the Community. Reglamento (CE) n0 571 /97 Forordning (EF) nr. 571 /97 Verordnung (EG) Nr. 571 /97 Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 571 /97 Regulation (EC) No 57 1 /97 RÃ ¨glement (CE) n0 571 /97 Regolamento (CE) n . 571 /97 Verordening (EG) nr. 571 /97 Regulamento (CE) n? 571 /97 Asetus (EY) N:o 571 /97 FÃ ¶rordning (EG) nr 571 /97 . 5 . Section 24 of licences shall show one of the fol ­ lowing: Import duty reduced by 80 % : Reglamento (CE) n ° 571 /97 Forordning (EF) nr. 571 /97 Verordnung (EG) Nr. 571 /97 Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 571 /97 Regulation (EC) No 57 1 /97 RÃ ¨glement (CE) n0 571 /97 Regolamento (CE) n . 571 /97 Verordening (EG) nr. 571 /97 Regulamento (CE) n? 571 /97 Asetus (EY) N:o 571 /97 FÃ ¶rordning (EG) nr 571 /97. Article 5 For the purposes of Article 21 (2) of Regulation (EEC) No 3719/88 , import licences shall be valid for 150 days from the date of actual issue . Import licences issued pursuant to this Regulation shall not be transferable . No L 85/58 EN Official Journal of the European Communities 27 . 3 . 97 Article 6 Regulation (EEC) No 3719/88 shall apply without preju ­ dice to the provisions of this Regulation . Notwithstanding Article 8 (4) of that Regulation , the quantity imported under this Regulation may not exceed that shown in sections 17 and 18 of the import licence . The figure '0 ' shall accordingly be entered in section 19 of licences . Article 7 The products shall benefit from the customs duties listed in Annex I upon presentation of a movement certificate EUR 1 issued by the exporting country in accordance with Protocol No 4 annexed to the Interim Agreement. Article 8 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1997. For the Commission Franz FISCHLER Member of the Commission ANNEX I 80 % reduction in duty fixed by the Common Customs Tariff (in tonnes) Group No CN code 1997 1998 1999 2000 2001 2002 23 0210 11 31 50 55 60 65 70 75 24 1601 00 91 1601 00 99 100 110 120 130 140 150 27. 3 . 97 rENi Official Journal of the European Communities No L 85/59 ANNEX II Application of Regulation (EC) No 571 /97 SLOVENIA COMMISSION OF THE EUROPEAN COMMUNITIES DG VI.D.3  PIGMEAT SECTOR Application for import licences with a reduction in the duty fixed by the Common Customs Tariff Date : Period: Member State : Sender: Responsible contact person: Telephone : Fax: Addressee : DG VI.D.3  Fax: (32 2)296.62.79 or 296.12.27 (tonnes) Group No Quantity applied for 23 24 No L 85/60 ( EN Official Journal of the European Communities 27. 3 . 97 ANNEX III Application of Regulation (EC) No 571 /97 SLOVENIA COMMISSION OF THE EUROPEAN COMMUNITIES DG VI.D.3  PIGMEAT SECTOR Application for import licences with a reduction in the duty fixed by the Common Customs Tariff Date : Period: Member State: (in tonnes) Group No CN code Applicant(Name and address) Quantity Total in tonnes by group number